[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                            No. 11-11384                JAN 3, 2012
                                        Non-Argument Calendar            JOHN LEY
                                      ________________________            CLERK

                                           Agency No. A098-548-747




HUMBERTO ALVAREZ,

llllllllllllllllllllllllllllllllllllllll                                     Petitioner,

                                                   versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                     Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                              (January 3, 2012)

Before HULL, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
      Humberto Alvarez seeks review of the order of the Board of Immigration

Appeals (“BIA”) denying a motion to reconsider, pursuant to Immigration and

Nationality Act (“INA”) § 240(c)(6)(C), 8 U.S.C. § 1229a(c)(6)(C), the BIA’s

prior denial of Alvarez’s motion to reopen removal proceedings based on changed

country conditions under INA § 240(c)(7)(C)(ii), 8 U.S.C. § 1229a(c)(7)(C)(ii).

      In Alvarez’s motion to reopen, which he filed beyond the 90-day statutory

time limit, he alleged that (1) he was married to Angela Guerra; (2) Guerra had

been granted asylum in the United States; (3) in Venezuela, Guerra organized

political opposition to President Chavez and she was physically persecuted; and

(4) if Alvarez were returned to Venezuela, he would be persecuted because of his

wife’s involvement in the opposition to Chavez. The BIA denied Alvarez’s

motion to reopen, finding that the motion was untimely, and that Alvarez’s fear of

harm in Venezuela because of his wife’s political opposition did not demonstrate

changes in Venezuela that would qualify Alvarez for an exception to the time

limits for a motion to reopen. Alvarez then filed a motion to reconsider with the

BIA, which is at issue in this petition for review. In the motion to reconsider,

Alvarez attempted to clarify his argument supporting the motion to reopen and

again argued that his circumstances had changed as a result of his marriage. After



                                          2
reconsidering the motion to reopen, the BIA first concluded that Alvarez failed to

offer evidence that was not available or could not have been discovered before his

removal hearing, as required for motions to reopen, because Alvarez’s marriage to

Guerra occurred before his removal hearing and Alvarez could have presented

evidence at the hearing on the marriage as it affected his asylum claim. The BIA

also determined that even if the marriage had occurred after the hearing, it

constituted a change in Alvarez’s personal circumstances, not the requisite

“changed country conditions” or “changed circumstances arising in” the country

of nationality to excuse the untimeliness of the motion to reopen. After

concluding that Alvarez had not shown any error in the prior decision, the BIA

denied the motion to reconsider.

      Alvarez argues on appeal that the BIA erred in denying his motion to

reconsider. He contends that the BIA erred in concluding that the untimeliness of

his previous motion to reopen could not be excused because his marriage to

Guerra did not qualify as “changed country conditions arising in the country of

nationality,” as set forth in the applicable statute, or “changed circumstances

arising in the country of nationality,” as set forth in the applicable federal

regulations. He argues that even though his marriage to Guerra was a change in a

personal circumstance, it was still a basis to allow an untimely motion to reopen

                                           3
due to changed circumstances.

      We review the BIA’s denial of a motion to reconsider for an abuse of

discretion. Assa’ad v. U.S. Att’y Gen., 332 F.3d 1321, 1341 (11th Cir. 2003). Our

review is limited to determining “whether there has been an exercise of

administrative discretion and whether the matter of exercise has been arbitrary or

capricious.” Abdi v. U.S. Att’y Gen., 430 F.3d 1148, 1149 (11th Cir. 2005)

(quotation omitted).

      A motion to reconsider presented to the BIA “shall state the reasons for the

motion by specifying the errors of fact or law in the prior Board decision and shall

be supported by pertinent authority.” 8 C.F.R. § 1003.2(b)(1); INA

§ 240(c)(6)(C), 8 U.S.C. § 1229a(c)(6)(C). However, we have held that

      a motion that merely republishes the reasons that had failed to
      convince the tribunal in the first place gives the tribunal no reason to
      change its mind. Therefore, merely reiterating arguments previously
      presented to the BIA does not constitute ‘specifying . . . errors of fact
      or law’ as required for a successful motion to reconsider.

Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1329 (11th Cir. 2007) (alteration,

quotations, and citation omitted).

      A motion to reopen proceedings before the BIA “shall state the new facts

that will be proven at a hearing to be held if the motion is granted and shall be

supported by affidavits or other evidentiary material.” 8 C.F.R. § 1003.2(c)(1);

                                          4
INA § 240(c)(7)(B), 8 U.S.C. § 1229a(c)(7)(B). Further, “[a] motion to reopen

proceedings shall not be granted unless it appears to the Board that evidence

sought to be offered is material and was not available and could not have been

discovered or presented at the former hearing . . . .” 8 C.F.R. § 1003.2(c)(1). To

make such a showing, the movant “bears a heavy burden, and must present

evidence of such a nature that the BIA is satisfied that if proceedings before the IJ

were reopened, with all attendant delays, the new evidence offered would likely

change the result in the case.” Ali v. U.S. Att’y Gen., 443 F.3d 804, 813 (11th Cir.

2006) (quotations and alterations omitted).

      Generally, only one motion to reopen is allowed, and it must be filed within

90 days of the date of a final administrative removal order. INA § 240(c)(7)(A),

(C)(i), 8 U.S.C. § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2). This time limit

is inapplicable if the basis of the alien’s motion is to apply or reapply for asylum

and the alien can demonstrate “changed country conditions arising in the country

of nationality or the country to which removal has been ordered, if such evidence

is material and was not available and would not have been discovered or presented

at the previous proceeding.” INA § 240(c)(7)(C)(ii), 8 U.S.C.

§ 1229a(c)(7)(C)(ii). The federal regulations provide that the time limitation

applicable to motions to reopen does not apply if a motion seeks “[t]o apply or

                                          5
reapply for asylum” and is “based on changed circumstances arising in the country

of nationality or in the country to which deportation has been ordered, if such

evidence is material and was not available and could not have been discovered or

presented at the previous hearing . . . .” 8 C.F.R. § 1003.2(c)(3)(ii). “An alien

cannot circumvent the requirement of changed country conditions by

demonstrating only a change in [his] personal circumstances.” Zhang v. U.S. Att’y

Gen., 572 F.3d 1316, 1319-20 (holding that petitioner’s motion was not based on

having children, which was a changed personal circumstance, but on the more

stringent enforcement of China’s one-child policy since petitioner’s removal, and

the likelihood of petitioner’s forced sterilization).

      After a review of the record and consideration of the parties’ briefs, we

conclude that the BIA did not abuse its discretion by denying Alvarez’s motion to

reconsider. In the motion to reconsider, Alvarez failed to demonstrate any error of

fact or law in the BIA’s prior decision denying his motion to reopen. See Calle,

504 F.3d at 1329. The BIA correctly denied the previous motion to reopen

because it was untimely, and was not based on new evidence. Alternatively,

Alvarez failed to demonstrate that his motion to reopen was based on changed

country conditions, rather than a change in personal circumstances, so as to qualify

for an exception to the time restrictions applicable to motions to reopen.

                                           6
Accordingly, we deny the petition.

      PETITION DENIED.




                                     7